PER CURIAM.
We reverse and remand on the authority of J.D.B. v. State, 463 So.2d 486 (Fla. 2d DCA 1985). Although we reverse, we acknowledge our agreement with the view of the trial court that it would make more sense if the statutory sentencing scheme for juveniles who commit a trespass, like the statutory scheme for adults, permitted a longer term of probation than the maximum sixty-day period for imprisonment now provided in Sections 39.11(l)(a)(l) and 39.11(3), Florida Statutes (1983). However, it is up to the legislature to correct this apparent inconsistency.
ANSTEAD, DELL and WALDEN, JJ., concur.